SUPPLEMENT TO CALVERT VP INCOME PORTFOLIO Calvert Variable Products Portfolios Prospectus dated April 30, 2012 Date of Supplement: March 20, 2013 Michael Abramo no longer serves as a portfolio manager for Calvert VP Income Portfolio (the “Portfolio”). The portfolio management table under “Portfolio Management” in the Portfolio Summary on page 9 is revised and restated as follows to reflect changes to the portfolio management team: Investment Advisor. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Portfolio Manager Title Length of Time Name Managing Portfolio Vishal Khanduja, Portfolio Manager Since March 2013 CFA Matthew Duch Vice President, Portfolio Since September Manager 2011 In addition, the portfolio management table for the Portfolio under “Management of Portfolio Investments – More Information About the Subadvisors and Portfolio Managers” on page 24 has been revised and restated as follows: Calvert VP Income Portfolio Calvert Investment Management, Inc.
